On October 29,1999, this court placed the respondent, Lisa Ann Bailey, on supervised probation for a 2-year period. See In re Bailey, 268 Kan. 63, 986 P.2d 1077 (1999). The respondent has filed an Affidavit verifying her compliance with the conditions imposed upon her by this court. The Disciplinary Administrator s office verified that the respondent complied with the conditions and recommends that the respondent’s probation be terminated.
It Is Therefore Ordered that the respondent’s 2-year supervised probation be terminated.
It Is Further Ordered that this order shall be published in the Kansas Reports.